744 N.W.2d 148 (2008)
Lisa D. WYATT, Successor Personal Representative of the Estate of William Nolan Wyatt, Deceased, Plaintiff-Appellant,
v.
OAKWOOD HOSPITAL AND MEDICAL CENTERS, a/k/a. Oakwood Healthcare, Inc., Parvez Kahn, M.D., and Thomas Austin Chapel, M.D., Defendants-Appellants.
Docket Nos. 135123-135125. COA Nos. 263370, 263372, 263375.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the September 11, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Wayne Circuit Court denying the defendants' motions for summary disposition because the plaintiff's predecessor is within the class of plaintiffs identified in this Court's order in Mullins v. St. Joseph Mercy Hospital, 480 Mich. 948, 741 N.W.2d 300. We REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.